COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Equinor Energy LP v. Lindale Pipeline, LLC

Appellate case number:     01-21-00712-CV

Trial court case number: 2019-44547

Trial court:               157th District Court of Harris County

         Appellant’s brief is currently due August 1, 2022. On July 8, 2022, appellant filed a motion
to clarify the briefing schedule because, although the court reporter has filed all of the volumes of
testimony, over 1000 exhibits have not been filed with this Court. Appellant certifies that appellees
are unopposed to the requested relief.
         Accordingly, the Court grants appellant’s motion. The scheduled filing date for appellant’s
brief of August 1, 2022 is vacated. Appellant’s brief is not due until the complete record is filed.
See TEX. R. APP. P. 38.6(a). Because the complete reporter’s record has not been filed, appellant’s
brief is not yet due. See id.
       The Court orders the court reporter to file the missing volumes of exhibits requested by
appellant no later than July 26, 2022. Appellant’s brief is due to be filed within 30 days after
the complete reporter’s record, including the missing volumes of exhibits, is filed in this
Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __July 12, 2022_____